TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00747-CV



                   Maxwell Ford, Ltd., d/b/a Maxwell Ford, Appellant

                                              v.

                                   Lisa L. Sayer, Appellee



            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            NO. 275507, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellant Maxwell Ford, Ltd., d/b/a Maxwell Ford and appellee Lisa L. Sayer have

filed a joint motion to dismiss this appeal. We grant the motion, set aside the trial court’s

judgment without regard to the merits, and remand the cause to the trial court for rendition of

judgment in accordance with the parties’ settlement agreement. Tex. R. App. P. 42.1(a)(2)(B).




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed on Joint Motion

Filed: January 6, 2006